Citation Nr: 0330270	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who retired in December 1996 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, which 
denied entitlement to a TDIU.  In the same decision, the RO 
increased the ratings for service-connected degenerative 
changes of the cervical and dorsal spine to 10 percent each, 
and denied increased ratings for 10 other service-connected 
disabilities.  In his notice of disagreement with the June 
2002 decision, the veteran expressly limited his appeal to 
the issue of entitlement to a TDIU.  Accordingly, this is the 
only issue before the Board.  In January 2003, the veteran 
appeared for a video conference hearing before the 
undersigned.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. §  5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003) (DAV) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Here, the veteran has not received adequate notice 
per PVA, supra.  Otherwise, notice requirements appear to be 
in compliance with Quartuccio, supra, as the veteran has been 
advised of what is needed to establish his TDIU claim, of 
what the record shows, and of his and VA's responsibilities 
in claims development.  Since this case is being remanded for 
additional development anyway, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided in the September 2002 
statement of the case, a full year is allowed to respond to a 
VCAA notice.  And as the further notice regarding the VCAA 
(in compliance with the Quartuccio guidelines as to 
specificity) was in a statement of the case, and not in 
formal VCAA correspondence, additional notice might also be 
advisable.

Service connection has been established for numerous 
disabilities, with a combined rating of 60 percent.  The 
veteran's claim for TDIU was denied, among other 
considerations, on the basis that the service connected 
disabilities did not meet the schedular requirements for TDIU 
of a single service-connected disability ratable at 60 
percent or more, or two or more disabilities, with at least 
one disability is ratable at 40 percent or more, with a 
combined rating of 70 percent or more.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent VA examination of the veteran's service-connected 
spine, shoulder, and hip disabilities was in February 2000.  
The most recent VA audiometry was on December 1996 
evaluation.  At the January 2003 videoconference hearing, the 
veteran suggested that the service-connected disabilities had 
increased in severity since they were last evaluated by VA.  
In addition, it does not appear that the veteran has had 
formal rating examinations for his service-connected 
temporomandibular joint (TMJ) syndrome, bilateral pes planus 
and hemorrhoids.  In other words, there is no competent 
evidence as to the current status of several of the veteran's 
service-connected disabilities.  Accordingly, further 
development of medical evidence is needed.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

The evidence also reflects that the veteran has been awarded 
Social Security Administration (SSA) disability benefits.  
The veteran submitted additional evidence at the January 2003 
hearing before the undersigned (consisting of a January 2003 
report of vocational assessment and a copy of a June 2003 SSA 
decision), along with a waiver of initial consideration of 
said evidence by the agency of original jurisdiction.  
However, the medical records upon which the SSA based its 
June 2003 decision are not associated with the claims file.  
Such records may include information pertinent to the 
veteran's TDIU claim.  Where it is asserted that pertinent 
medical records are in existence and are in the possession of 
SSA, such records are constructively of record.  

Additionally, the veteran's service-connected disabilities 
are such as to suggest ongoing treatment.  Reports of private 
medical treatment and/or additional VA medical records may 
also include information pertinent to his TDIU claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on his claim.  He should be 
specifically notified of what he needs to 
establish entitlement to a TDIU; of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development, as well as that there is a 
year provided for response to VCAA 
notice.

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected disabilities from 
November 2002 to the present, then obtain 
records of such treatment from all 
sources identified.  Whether or not he 
responds, the RO should obtain any 
reports of VA treatment (not already of 
record) for the service-connected 
disabilities.  

3.  The RO should obtain from the SSA the 
medical records upon which the veteran's 
award of SSA disability benefits was 
based.

4.  The RO should then arrange for the 
veteran to be afforded VA orthopedic 
examinations to determine the current 
severity of his cervical, dorsal, and 
lumbar spine disabilities; left and right 
hip disabilities; and left and right 
shoulder disabilities.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examination should 
include range of motion studies of the 
cervical, dorsal, and lumbar spine; and 
the other service-connected joints, with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
All functional limitations resulting from 
the cervical, dorsal, and lumbar spine 
disabilities; left and right hip 
disabilities; and left and right shoulder 
disabilities are to be identified and 
quantified.  

5.  The RO should arrange for VA 
audiological evaluation, with audiometric 
studies, to determine the current 
severity of the veteran's bilateral 
hearing loss.  The claims file must be 
available to the examiner for review in 
conjunction with the examination.  

6.  The RO should also arrange for 
appropriate VA examination(s) of the 
veteran to determine the current severity 
of his service-connected TMJ syndrome, 
bilateral pes planus, and hemorrhoids.  
The claims file must be available to the 
examiner(s) for review in conjunction 
with the examination(s).  Any indicated 
studies should be performed.  The 
examiner(s) should describe the symptoms 
specifically attributable to each 
disability, and detail all expected 
associated work impairment, if any.  

7.  The RO should then determine whether 
any schedular ratings for the veteran's 
individual service connected disabilities 
require revision, then readjudicate the 
claim of entitlement to TDIU in light of 
all evidence added to the record since 
their last previous review.  If the claim 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the requisite period 
of time to respond.  The case should then 
be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


